Citation Nr: 0703068	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the above claims.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
May 2005, the veteran raised the issue of entitlement to 
service connection for bilateral peripheral neuropathy of the 
lower extremities, secondary to his service-connected 
diabetes mellitus, type II.  The matter is REFERRED to the RO 
for appropriate action.

In August 2006, the veteran testified at a videoconference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp 2005), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 
(2006), are applicable to the veteran's claims here on 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran. 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) 
(2006).

Potentially relevant records have not been obtained by the 
RO.  During his August 2006 videoconference hearing, the 
veteran indicated that he was receiving Social Security 
Administration disability benefits.  The complete medical and 
administrative records related to his Social Security 
Administration disability benefits claim have not been 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The RO should make arrangements to obtain these 
records.

Additionally, the record reflects at the time of the 
veteran's claim for TDIU, service connection was in effect 
for bilateral hearing loss which was rated as 70 percent 
disabling; diabetes mellitus, type II, which was rated as 20 
percent disabling; and sexual dysfunction associated with 
diabetes mellitus, type II, which was rated as 
noncompensable.  The veteran has a combined disability rating 
of 80 percent.

A TDIU rating is assigned where the schedular rating is less 
than total when the rating agency finds that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that there is a single service-connected disability 
ratable at 60 percent or more or there are two or more 
service-connected disabilities that have a combined rating of 
70 percent and at least one of which is rated at 40 percent 
or more.  See 38 C.F.R. § 4.16 (a) (2006).  Id.  

While the Board has reviewed the evidence of record, it is 
unclear to what extent the veteran's service-connected 
disabilities effect his employability, in relation to his 
nonservice-connected disorders.  As such, the claim is 
remanded so that an appropriate VA examination may be 
obtained.  The veteran should also be afforded a social and 
industrial survey to assess his employment history and day-
to-day functional impairment caused by the service-connected 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's Social Security 
Administration disability benefits file.  
If the requested records are not 
available, the facility should provide a 
negative response, and under the VCAA, 
document whether further efforts to obtain 
such records would be futile.

2.  The veteran should be afforded a VA 
social and industrial survey to assess the 
veteran's employment history, educational 
background, and day-to-day functioning.  
The claims folder should be made available 
to the examiner.  The report should 
include a full account of the veteran's 
occupational and educational history since 
service.  A written copy of the report 
should be associated with the veteran's 
claims file.

3.  Schedule the veteran for a VA medical 
examination or examinations, to be 
conducted by a qualified physician, to 
ascertain whether one or more of his 
service-connected disabilities (bilateral 
hearing loss; diabetes mellitus, type II; 
and sexual dysfunction associated with 
diabetes mellitus, type II) have made the 
veteran incapable of sustaining regular 
substantially gainful employment.  In 
forming the opinion, the examiner should 
disregard both the age and the nonservice-
connected disabilities of the veteran.

4.  Readjudicate the veteran's claims on 
appeal.  If the determination of the claim 
remains unfavorable to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded a reasonable period of 
time in which to respond before the case 
is returned to the Board.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



